               Case 2:17-cv-04140-DWL Document 128 Filed 05/01/19 Page 1 of 1



                                   DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Dominic W. Lanza                            Date: May 1, 2019
 Case Number: CV-17-04140-PHX-DWL
 Wells Fargo Bank NA v. Wyo Tech Investment Group LLC, et al.
                   Joshua Wurtzel (telephonically)    Tyler Swensen (telephonically)
 APPEARANCES: James Taylor (telephonically)           Chase Turrentine (telephonically)
                   Counsel for CWT Canada II          Counsel for Wyo Tech Investment
                   Limited Partnership, Resources     Group LLC
                   Recovery Corporation and Jean
                   Noelting



This is the time set for Telephonic Discovery Dispute Hearing regarding the parties’ Letter to the Court
re: Discovery Dispute (Docs. 125 and 126). Discussion held.

The Court rules as follows:

    Wyo Tech Investment Group LLC is directed to comply with the two outstanding discovery
     requests. Regarding Wyo Tech’s objection to the requests as being overbroad, the Court finds
     Wyo Tech has forfeited or waived its objections for reasons as stated on the record. However,
     the Court will not compel Wyo Tech to comply with the CWT parties’ request for production
     #15; Wyo Tech shall produce all material no later than May 15, 2019;
    Regarding a protective order as discussed by counsel via e-mail in Doc. 126-6, the Court is in
     general agreement with the revisions suggested by counsel for the CWT parties, with the
     exception of bullet point 3 regarding the use of confidential documents. The Court would permit
     counsel to file a written brief regarding the Court’s ruling regarding this issue;
    The Court will permit counsel for the CWT parties to file a Motion under Rule 37(a)(5) for
     expenses incurred in moving to compel.


 Deputy Clerk: Maureen Williams
 Court Reporter: Candy Potter                                                     Start: 11:04 a.m.
                                                                                  Stop: 11:50 a.m.
